                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

 Corey Price and Robert Price, as Personal       )
 Representative of the Estate of Brenda          )
 Mickens,                                        )          Case No: 4:19-cv-00486-DCC
                                                 )
                       Plaintiffs,               )
                                                 )
        vs.                                      )    ORDER APPROVING SETTLEMENT
                                                 )
 Jim Korey Chambley, Denali Water                )
 Solutions, LLC and/or Terra Renewal             )
 Services, Inc., Jointly and Severally,          )
                                                 )
                       Defendants.               )

       This matter came before the Court upon the Verified Petition of the Estate of Brenda

Mickens, by and through its Personal Representatives Robert and Corey Price, seeking approval

of proposed settlement of claims against Defendants, Jim Korey Chambley, Denali Water

Solutions, LLC, and/or Terra Renewal Services, Inc. (collectively “Defendants”), for any and all

claims under the South Carolina Survival Statute and Wrongful Death Act and for all other

potential claims or causes of action. All interested parties were accorded proper notice of the

hearing and the issues. After carefully reviewing the Petition, all documents referenced therein,

and other evidence presented, the Court finds as set forth below.

                                           FINDINGS

       1.      Petitioners are duly qualified and acting as the Personal Representatives of the

Estate of Brenda Mickens, having been so appointed by the Probate Court of Anson County, North

Carolina, and have authority to settle claims on behalf of the Estate of Brenda Mickens and her

statutory beneficiaries. The Estate of Brenda Mickens made claims against the Defendants, under

the South Carolina Survival Statute and Wrongful Death Act for injuries allegedly suffered by



                                             Page 1 of 5
Brenda Mickens and her statutory beneficiaries arising out of an automobile accident that occurred

on August 15, 2018, in Chesterfield County, South Carolina as is more fully set forth in the

Complaint in this matter. Defendants deny the allegations in the Complaint and have vigorously

disputed the allegations throughout the course of the litigation.

       2.      A settlement was reached between the Petitioners and the Defendants, subject to

this Court’s approval in which Defendants will provide compensation as set forth in the Petition

and disbursement sheet reviewed by this Court in camera, to settle any and all claims that could

have been brought under the South Carolina Survival Statute and Wrongful Death Act by the Estate

of Brenda Mickens, by and through its Personal Representatives, Robert and Corey Price, or for

any other cause. It further appears that due consideration has been given to the advisability of

accepting the proposed settlement and the Estate of Brenda Mickens, by and through its Personal

Representatives, Robert and Corey Price, recommend to this Court the Settlement as outlined in

the Petition and discussed with the Court be approved.

       3.      Petitioners and Defendants attest and affirm it is in the best interests of both parties

to maintain confidentiality of the settlement amount. Petitioners and statutory beneficiaries agree

to the confidentiality of settlement and understand the information could be subject to public

discussion and gossip and could create an opportunity for interest from others with improper

motives. Although the Court is sensitive to the public right of access to court records, based on

the reasons above and for other good cause articulated by counsel during the hearing on this

petition for the approval of the settlement, the Court finds this case does not implicate an important

historical event, nor does a public settlement amount promote a significant public need for

information that would outweigh the concerns of the parties. The Petition and a Settlement

Disbursement Sheet were provided to this Court for its confidential review and consideration.



                                             Page 2 of 5
Accordingly, and for good cause shown and pursuant to the confidential settlement agreement

between the parties, this Court finds that counsel for both parties, including their agents and

assigns, shall maintain the confidentiality of the terms of the settlement agreement and shall not

release, disclose, or otherwise publicize the terms and conditions of the settlement agreement to

any third persons by any means of communication (written, verbal, or electronic) as outlined in

the Confidential Settlement Agreement and Full, Final, and Complete Release.

       4.      The Estate of Brenda Mickens, by and through its Personal Representatives, Robert

and Corey Price, informed the Court that Defendants and their respective heirs, agents, apparent

agents, servants, employees, former employees, officers, board members, related or affiliated

corporations or companies, and their heirs, successors, and assigns and all other persons, firms,

entities, insurers, without admitting to liability herein, offered to pay to the Petitioners the sums

set forth in the Petition and Settlement Disbursement Sheet presented to and reviewed by this Court

in camera, in settlement of all claims of Corey and Robert Price, as Personal Representatives of

the Estate of Brenda Mickens, and all other potential claims. The full and final settlement amount

to be paid to the Estate of Brenda Mickens, by and through its Personal Representatives, Corey

and Robert Price is a settlement of all claims of the Estate of Brenda Mickens, by and through its

Personal Representatives, all claims of the heirs and beneficiaries of the Estate, and all claims of

the statutory beneficiaries of Brenda Mickens against the above-referenced entities, and for any

and all claims other causes of action.

       5.      The total sums of the settlement are to be paid to the Petitioners of Estate of Brenda

Mickens, by and through its Personal Representatives, Robert and Corey Price, in settlement and

satisfaction of the claims of the Estate of Brenda Mickens under the South Carolina Survival

Statute and Wrongful Death Act for injuries allegedly suffered by Brenda Mickens and her



                                            Page 3 of 5
statutory beneficiaries arising out of an automobile accident that occurred on August 15, 2018 in

Chesterfield County, South Carolina. Attorneys’ fees and reimbursement costs incurred in the

litigation will be paid as set forth in the disbursement sheet presented to the Court.

       6.      Petitioners and their attorney have fully investigated the matter and, after giving

careful consideration to all aspects of the situation, have concluded that the settlement is fair, just

and reasonable and is in the best interests of Petitioners, as Personal Representatives of the Estate

of Brenda Mickens, the statutory beneficiaries of Brenda Mickens and of the Estate Brenda

Mickens, and have asked this Court to approve the same.

       7.      This settlement shall cover and include and does cover and include all future

injuries, death, expenses or damages, not known to the Petitioners hereto, but which may later

develop or be discovered, including the effects and consequences thereof, that arise out of the

injuries to and death of Brenda Mickens.

       8.      The settlement proceeds paid herein shall be paid as full and complete settlement

and satisfaction of all related past, present and future claims and causes of action for all medical

expenses, the death of, and any other injuries or damages of Brenda Mickens and/or Petitioners,

which are known, and which are not now known, and which may later develop. Petitioners,

represent and warrant that any related subrogation claims/liens in this matter, including any

Medicaid and/or Medicare claims/liens, resulting from the injuries to and the death of Brenda

Mickens, shall be paid from the settlement proceeds.

       9.      This Court, having carefully considered the matter concludes this settlement, under

all the circumstances, is fair, just and reasonable, and should be approved.

       10.     Upon payment and receipt of the sums of money set forth in the Petition and

Settlement Disbursement Sheet presented and reviewed by this Court in camera, by or on behalf



                                             Page 4 of 5
of Defendants and their respective heirs, agents, apparent agents, servants, employees, former

employees, officers, board members, related or affiliated corporations or companies, and their

heirs, successors, and assigns and all other persons, firms, entities, insurers, and all other associated

persons or entities, it is ordered that any claims by or on behalf of the Estate of Brenda Mickens,

for all damages now existing or which may occur in the future against Defendants and their

respective heirs, agents, apparent agents, servants, employees, former employees, officers, board

members, related or affiliated corporations or companies, and their heirs, successors, and assigns

and all other persons, firms, entities, insurers, on account of or arising out of the automobile

accident that occurred on August 15, 2018, in Chesterfield County, South Carolina, as is more

fully set forth in the Complaint in this matter be forever barred.

        11.     Petitioners are empowered and authorized to execute a the Confidential Settlement

Agreement and Full and Final Release for all claims and causes of action the statutory beneficiaries

of Brenda Mickens, the Estate of Brenda Mickens, and Petitioners, individually and/or as Personal

Representatives of the Estate of Brenda Mickens have or may have against Defendants, their heirs,

successors, assigns, and present and former agents, servants and employees, and to consent to a

dismissal with prejudice.

        12.     This is not an Order of Judgment, but merely an approval of the settlement, and the

Clerk of Court shall not enter this as money judgment.


        AND IT IS SO ORDERED.

                                                By:     s/Donald C. Coggins Jr.
                                                        The Honorable Donald C. Coggins, Jr.
                                                        United States District Judge
December 6, 2019
Spartanburg, SC




                                              Page 5 of 5
